Citation Nr: 1243302	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-31 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a shrapnel wound scar. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety and depression.

REPRESENTATION

The Veteran represented by:     Jeffrey E. Marion, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, J. S., J. J. M.


 
ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION


The Veteran had active duty in the Army National Guard from February 1996 to July 1996, and active duty in the Army from January 1997 to May 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In April 2011, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran was advised in a letter dated in May 2012, of his right to a second Board hearing before another judge and to let VA know whether he wanted a second hearing within thirty days of the date of the letter.  Initially, the Veteran indicated he desired a second hearing and the Board remanded all issues to the RO in July 2012 for the second hearing.  The Veteran, through his attorney, waived the right to a second Board hearing in writing in September 2012.  The transcript of the April 2011 hearing is in the record.

In May 2011, the Board issued a decision denying the Veteran's claim for a scar from a shrapnel wound.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order in May 2012, the Court granted a Joint Motion for Remand and vacated the Board's decision for compliance with the instructions in the Joint Motion. 

In the same May 2011 decision, the Board remanded the issues of service connection for PTSD and service connection for an acquired psychiatric disorder for a VA examination.  The examination occurred in June 2011 and is discussed on the REMAND section below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

There is no credible lay or medical evidence that the Veteran received a shrapnel wound during service.


CONCLUSION OF LAW

A shrapnel wound scar was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letters, dated in October 2005 and September 2008.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  

The notice specifically advised the Veteran that the following types of evidence could help prove his claim:

a).  Statements from military medical personnel (nurses, medics, corpsmen, doctors) 

b).  Statements by any person who knew the Veteran when he was in service and knows of any disability the Veteran had while on active duty.  Such statements should state the dates and places they saw the conditions and should describe what they saw.

c).  State or local accident and police reports.

d).  Employment physical examinations.

e).  Medical evidence from hospitals, clinics and private physicians treating the Veteran after separation.

f).  Letters written during service.

g).  Photographs taken during service.

h).  Pharmacy prescription records.

i).  Insurance examinations.

The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, records from the Social Security Administration, and a hearing in April 2011.  

The Board notes that the Joint Motion for Remand by the Court in May 2012 instructed the Board to provide the Veteran a VA examination as VA has not conducted contemporaneous medical inquiry in an effort to substantiate the claim of service connection for a scar from a shrapnel wound.  38 U.S.C.A. § 5103A(d).  However, no medical examination or opinion is required under the duty to assist because the service treatment records do not contain any complaint or finding relative to a shrapnel wound and, for the reasons discussed more thoroughly below, the only other evidence consists of statements from the Veteran himself, which the Board does not find credible, that is, the record overwhelmingly demonstrates that there is no credible, satisfactory evidence that the Veteran suffered a shrapnel wound during service.  

Considering the record before the Board, as discussed more thoroughly below, obtaining a medical opinion based upon the Veteran's rejected report of an in-service injury and apparent symptomatology since service would not result in any evidence capable of sustaining the claim as an opinion premised upon an unsubstantiated account of a claimant is of no probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  A significant factor to be considered for any opinion is whether such an opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (2000).  In other words, any medical opinion which provided a nexus between the Veteran's claim of a scar from a shrapnel wound and military service would necessarily be based upon the Veteran's rejected assertions regarding what occurred in service.  Therefore, no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA with no additional benefits flowing to veterans.  Such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, as the Board does not find the Veteran has presented any credible evidence of a shrapnel wound, a VA examination or opinion is not needed to decide the claim as there is no evidence indicating that the claimed disability may be associated with an established event, injury, or disease in service.  Therefore, the evidence already of record is deemed sufficient to render a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a conclusionary generalized lay statement that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki. 601 F.3d 1374, 1378 (Fed. Cir. 2010).

The Board also notes that the other claims, service connection for PTSD and service connection for an acquired psychiatric disorder are being remanded, in part, for record development.  The Board finds that this request for further development does not affect the claim for service connection for a scar from a shrapnel wound as those post-service records would not establish the Veteran received a shrapnel wound as any history would depend upon a report from the Veteran, who again, as more thoroughly discussed below, the Board finds is not credible in his assertion that he received a shrapnel wound while serving overseas. 

In addition, as to record development, the Veteran asserted in his initial claim that he received treatment for the shrapnel wound after deployment in Germany. The record does include records indicating the Veteran was stationed in Germany including a post-deployment assessment dated in January 2005, but the Veteran stated he did not have any unresolved medical problems, his health was excellent, and his physical health had stayed the same as it was before deployment which leads to the conclusion he did not suffer any combat wounds or any injury requiring medical attention.  The Veteran's testimony indicating the injury occurred earlier also negates any further inquiry in locating records from Germany.  Thus, the Board finds there is no basis to remand the claim to have the RO attempt to locate any additional records such as an inquiry directed to the custodian of records of the base hospital in Germany.  

As the Veteran has not identified any additional evidence pertinent to the claim of a scar from a shrapnel wound and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Claim for Service Connection for Scar for a Shrapnel Wound.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).
For a Veteran who served in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir.1996).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has a shrapnel wound scar which was incurred during service.  The claim came before the Board previously and in May 2011 denied the decision.  In May 2012, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand.  The Court in May 2012 instructed the Board to provide the Veteran a VA examination in an effort to substantiate the claim of service connection for a scar from a shrapnel wound.  The Court also noted the Veteran is competent to identify a simple medical condition such as a scar and state it came from shrapnel.  The Court then stated the fact no shrapnel wound appears in the service treatment records does not prevent service connection when the combat provisions of 38 U.S.C.A. § 1154(b) apply.  The Court then directed the Board to consider application of § 1154(b) to the Veteran's claim.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board recognized in the original opinion that the Veteran competent to present evidence of a scar from a shrapnel wound.  The Veteran as a lay person is competent to describe events, symptoms, etc. which are within his personal knowledge and comes through the use of the senses.  Layno v. Brown 6 Vet. App. 465, 469-71 (1994).  A lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1371, 1377 (2007).  

While the parties in the joint motion and the Court in its order believed the Board denied the claim for service connection for a scar from a shrapnel wound because no documentation appears in the service treatment records, it is not just the lack of notation of a shrapnel wound or the lack of record documenting a scar that formed the basis for denying the Veteran's claim, it is the additional finding by the Board that the Veteran lacks credibility to assert he received a shrapnel wound.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  Only then will the Board proceed to the probative value of the evidence and weigh it against all other competent and credible evidence in the record.  If the evidence is not credible, the evidence has no probative value.

Under 38 U.S.C.A. § 1154 (b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  Section 1154 (b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

VA General Counsel has instructed that application of § 1154 (b) necessarily depends on the facts of each case.  Determining whether evidence establishes that a Veteran engaged in combat with the enemy requires evaluation of all pertinent evidence in each case, and assessment of the credibility, probative value, and relative weight of the evidence. VAOGCPREC 12- 99 (October 18, 1999).  Furthermore, the language "engaged in combat" as used in § 1154 (b) may be distinguished from service in a combat zone or theater of combat; the Veteran must have personally participated in the event consisting of an actual fight or encounter with a military foe or hostile unit or instrumentality.  Id.  

VA is not required to conclude that a Veteran's own assertions are sufficient in themselves to establish the Veteran engaged in combat.  While the Board cannot ignore a Veteran's assertions, it must evaluate those statements along with all other relevant evidence of record.  Gaines v. West, 11 VA 353, 359 (1998).

As noted, the Board recognizes that the Veteran is competent to testify to an injury from shrapnel and identify a scar.  Nevertheless, as also noted, the Board is not obligated to accept the Veteran's story of a shrapnel wound from combat and must evaluate all evidence to determine if the combat provision of § 1154 (b) applies.  Here, the Board has concluded and finds the Veteran is not credible that he received a wound while engaged in combat because it is not consistent with the circumstances or conditions of his service.  Turning first to the service treatment records, which as noted, do not from the sole basis for its finding that the Veteran is not credible, the Board has reviewed the service treatment records and finds that the service treatment records are complete and there is no evidence that additional records of the Veteran's service have not been associated with the file.  The Board notes that the service treatment records demonstrate more than just a lack of documentation of a shrapnel wound, they demonstrate that the Veteran himself at the time did not believe he had a shrapnel wound.  

The service records do not contain an award of the Purple Heart, a Combat Infantryman's Badge (CIB), or other medal or award indicating combat.  The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of a shrapnel wound or any stomach or abdomen wound.  From this finding, the Board draws a negative inference from the lack of diagnosis or treatment of a shrapnel wound whether it occurred in Iraq, as he originally claimed, or Kosovo, as he stated at his hearing.  More importantly, the Veteran denied receiving any wound after being deployed.  

In November 2002, in a post deployment questionnaire completed by the Veteran after deployment to Kosovo, he did not have any unresolved medical problems from deployment nor indicate suffering any combat wounds or injuries while deployed to Kosovo.  

At a pre-deployment health assessment conducted in January 2004, the Veteran denied any medical problems and stated his health in general was excellent.  He was found to be deployable. 

In January 2005, in a post deployment questionnaire completed by the Veteran after deployment to Iraq, he stated his health was excellent, stayed the same, and although he stated he saw combat, he did not have any unresolved medical problems and thus, did not suffer any combat wounds or injuries while deployed to Iraq.  The Board notes that in answering many other questions regarding environmental exposure or symptoms such as nightmares, the Veteran answered both yes and no.  He was unequivocal that he did not have any unresolved medical problem.  

Besides denying injury in post deployment assessments, the Veteran, in a VA mental health examination in June 2011 specifically denied receiving any combat wounds.  

The record indicates that the Veteran's military occupational specialty (MOS) was metal worker or welder.  His only training after basic training was also as a metal worker/welder.  He was assigned to a forward support battalion.  As will be discussed, the Veteran claims he served another capacities including infantry, artillery, US Army Ranger, Special Forces, and as a magician, but the Board finds these statements are not credible in applying the presumption of § 1154 (b).  There is no credible evidence the Veteran attended Ranger school or was a member of the special forces.  There is also no evidence of a parachutist badge that would normally be found in the service record of a Ranger or a member of the Special Forces.  

As far as service, as noted, the service treatment records indicate deployment to Iraq and Kosovo.  A document from the Veteran's former service representative shows the Veteran received no hostile pay.  It does show he was in the combat zone of Kuwait from February 2004 to January 2005, which appears to be the Iraq deployment, and Macedonia, from June 2002 to November 2002, which appears to be the Kosovo deployment.  

The Veteran, however, on multiple occasions asserted more than one deployment to Iraq, more than one deployment to Kosovo, deployment to Somalia, and deployment to Afghanistan.  As noted, the documentary evidence does not confirm those assertions and at least as to indicating deployment in a foreign theater of operations, the Board finds it improbable that such a deployment would not be noted in the records even if not noted on the DD-214.  Indeed, there is a presumption of regularity that service physicians and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005).  Moreover, the United States Court of Appeals for Veterans Claims has consistently held that the law presumes the regularity of the administrative process.  Id.; Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Thus, the Board must conclude that, if the Veteran had been deployed to Iraq more than once, or had been deployed to other locations such as Afghanistan or Somalia, that would have been in writing.  Furthermore, while the record does establish the Veteran was in Kosovo and Iraq, merely being in a theater of combat operations, the evidence does not establish the Veteran engaged in combat by actual fighting or encounter with a hostile foe.  

In addition, the Veteran asserted in a June 2011 VA examination that he claimed service in Afghanistan from June to September 2001.  The Board finds this report is not credible.  The United States did not send forces to Afghanistan until at least a few weeks after the terrorist attacks of September 11, 2001.  There was no United States military presence in Afghanistan in the months leading up to September 11, 2001.  

It is also noteworthy that VA has investigated one incident where the Veteran asserted he was in combat in Iraq, although the Veteran does not assert this incident is where he received a shrapnel wound.  In Iraq, he asserts on one occasion, his best friend in service, Steve Jenkins, was killed and the Veteran returned fire at the perpetrator, who the Veteran claimed was a four year old boy, although he does not assert that his shrapnel injury occurred during this incident.

Two other members of the Veteran's unit, P. H. and M. H., confirmed that the unit was subject to numerous mortar attacks, but P. H. did not witness the Veteran in any of the attacks, and M.H. stated they were in bunkers during the attacks and only showered once with sand and small rocks when an unexploded mortar had to be destroyed.  They did not state that they witnessed the Veteran injured by the mortar, was injured by shrapnel, nor any other circumstances, such as the Veteran being treated at a battalion aid station that would suggest that the Veteran received a shrapnel wound.  There is also a reference in the record of the Veteran having returned from an ambushed convoy in July 2004.  This evidence, such as the incoming mortar fire confirmed by CURR, may be sufficient for the PTSD claim for an examination to determine whether the attacks are sufficient stressors due to fear of harm from terrorist or hostile actions, as discussed in the REMAND below, but insufficient to establish the Veteran suffered a shrapnel wound, as the evidence does not establish that the Veteran, while engaged in combat was wounded in the abdomen by shrapnel.  In addition, the Veteran does not claim he suffered a shrapnel wound during this incident.

Thus, to summarize to this point, the Board finds no satisfactory evidence official or otherwise that the Veteran, engaged in combat, suffered a shrapnel wound and that all of the evidence, excluding the Veteran's own statements, either points to a negative inference of a shrapnel wound, or is not consistent with the circumstances and conditions of service as a welder.  That leaves only the Veteran's own assertions that he engaged in combat and one occasion in combat, he received a shrapnel wound resulting in a scar.   

First, the Veteran's own evidence directly related to the claim of a shrapnel wound is not only vague and general, but contradictory.  In his initial claim, he stated that the shrapnel wound occurred while stationed in Iraq in May 2004.  In the formal claim, the Veteran also asserted treatment at a base clinic located in Germany.  While the service records do indicate the Veteran was stationed at this base, the service treatment records do not indicate any treatment of a shrapnel wound.  

At the April 2011 Board hearing, he testified that he was hit by shrapnel in the stomach while he was stationed in Kosovo on October 15, 2001 and is the only time he has been specific when an incident occurred.  The Board notes that this date conflicts with the documents indicating service in that area occurred in 2002.  At the hearing, he stated he only received a dressing and was sent back into the field.  He stated he could show the scar but claimed it was messy, yet at another point in the hearing, the Veteran stated the wound itself was not big.  He also testified that VAMC has conducted multiple MRIs of the abdomen, but the record does not show any MRI reports that involve the abdomen or stomach.  

Stated another way, the Veteran is mostly vague and uncertain himself as to when the alleged incident of injury occurred.  He has provided no further details such as exactly where he was when allegedly hit by shrapnel, nor any other details of the circumstances.  What details he does offer are contradictory such as whether it was in Iraq or Kosovo, or whether the resulting scar was messy or not that big.  

As stated above, on post deployment assessments, the Veteran denied having any unresolved medical problems form deployment, which is entirely inconsistent with his current allegations of a scar from a shrapnel wound during service.  He denied any combat wounds during the July 2011 VA examination, which is also inconsistent with his claim.  The record contains numerous extensive notes by the VAMC health care providers and there are no apparent reports by the Veteran that he was injured in combat by a shrapnel wound.  The Board also finds it significant that the Veteran has claims of service connection for posttraumatic stress disorder (PTSD) and service connection for an acquired psychiatric disorder, but injury from a shrapnel wound is not mentioned as a stressor.  For that matter, any incident named by the Veteran has not included an injury as part of the event.  Only on the claim form and at the hearing before the Board has the Veteran asserted a shrapnel wound.  

The Veteran also testified that his DD-214 incorrectly listed his MOS as welder and that he never served as a welder and had no training as a welder.  He claims he served in three positions in engineers, field artillery, and finally as a gun buddy.  The Veteran testified that while he was assigned to a forward support battalion, and therefore had an MOS as welder, he actually served more in the capacity of infantryman.  As noted earlier, he also claimed service as a Ranger and as a member of the Special Forces.  This is contradicted by the record as his personal records show he received training as a welder, and post-service records reveal he worked a civilian welder until he was injured on the job.  The Board notes certificates of appreciation including from an engineering unit and an artillery unit, but the certificates either generally thank the Veteran for service without further explanation or mention service as metalwork/welding.  Therefore, the Board finds the Veteran served as a welder, and not as an infantryman, or in any capacity outside his MOS of welder.  

He has made other claims of service different than that of his MOS as welder in his treatment records at VAMC.  As noted above, he has claimed deployment to other theaters of combat such as several times asserting he served in Afghanistan, multiple tours in Bosnia and multiple tour in Iraq, and on one occasion in January 2008, in Somalia.  The service that he asserts is not verified by the records and at least as to Afghanistan the timeline of service is not credible.  In addition, he has reported additional engagements in combat the Board finds are not credible.  For example, in October 2007, the Veteran asserted he was in a special operations unit in Afghanistan a day after September 11, 2001 and within 20 minutes, half the people in his unit died from a rocket propelled grenade.  This assertion is not credible, giving the timing involved.  The United States had no military presence in Afghanistan on September 12, 2001.

In June 2008, the Veteran told a VAMC health care provider that his DD-214 had been altered to omit overseas service in Somalia, Bosnia, Kosovo, Afghanistan, and Iraq.  As noted, the Veteran's service records confirm only service in Kosovo and Iraq, but nothing suggests service in Somalia.  Further, the June 2008 note conflicts with the note by Dr. Lambert who recorded a report of service by the Veteran in Kuwait, Bosnia, Afghanistan, Kosovo, and Iraq.  

In November 2008, the Veteran's brother reported in a phone conversation to VA that the Veteran told him about an incident where half the platoon was blown up.  The brother stated the story did not add up and dismissed it.   

In August 2009, the Veteran asserted that a fellow serviceman, who he identified only as J, had contacted the Veteran,  The Veteran claimed that they were in a tank that was hit with a 25 foot long rocket and the tank went into a large hole.  Another serviceman, identified only as S., pulled J. out of the tank and told the Veteran to run and get help.  He then stated S. died and J. lost his legs.  Shortly thereafter, the Veteran claimed to be the one who pulled J. out of a tank.  Again, besides offering conflicting details as to who pulled J. out of the tank, the Veteran has not provided any further evidence about the incident such as a statement from J.    The Board does not find the Veteran being part of a tank crew is not consistent with the circumstances of his service as a welder.  

In October 2009, the Veteran also asserted he was serving with H.C. when she was killed in service but the VA provider noted H.C. was killed in Iraq in June 2005 and the Veteran returned from deployment somewhere between March and May 2005.  

In October 2009, the Veteran told a VA social worker that his service included attendance at U. S. Army Ranger School, but the provider noted his MOS was as a welder.  The Veteran then stated he attended Ranger school first and then became a welder.  The social worker did not find this plausible.  The Board agrees.  The record does not indicate that the Veteran earned a Ranger tab, and there is no evidence, other than his statements, that he attended Ranger school.  The Veteran does not have a parachutist badge that is typically associated with service as a Ranger.  

In a December 2009 VA mental health examination, the Veteran stated that while stationed in Iraq, his base received incoming mortar fire every hour on the hour and one afternoon a staff sergeant, Steve Jones, was hit by a piece of shrapnel in the stomach and was killed instantly.  The Veteran stated he was sitting three feet away.  The Board notes the similarity in the first name of the person he identified in the incident investigated by CURRS, Steve Jenkins, but it is unclear if he is referring to two different people.  The Board also notes the similarity in the injury in this incident, shrapnel to the stomach and the claim now before the Board.  

In February 2010, the Veteran told a VMAC worker he was in the infantry.  

In March 2010 he told a VAMC health care provider he served in the 82nd Airborne, 1st Calvary.  When he sought treatment for knee pain after an acute injury, he alleged he had knee pain that started from a combat parachute jump, which the Board finds not credible as such service is not supported by the record.

In July 2011, at a VA mental health examination, the Veteran asserted he received a combat badge, but as the examiner noted, no combat badge award is demonstrated in his personnel records.  

At his hearing in April 2011, he identified as a stressor an incident in Kosovo (as well as in the December 2009 VA mental health examination), and on other occasions, that while stationed in Kosovo, a civilian professional magician, J. B., arrived to entertain the servicemen stationed in Kosovo.  According to the Veteran, he was assigned to be her bodyguard because she asked him.  While returning from a patrol, without explaining why a civilian entertainer would join the Veteran and others on a patrol, ten Serbians opened fire with small arms fire and a rocket propelled grenade.   He ducked and told J. B. to lie down and not move.  When it was over, she thanked the Veteran for saving her life.  He has also asserted J.B. helped him obtain a license from the American Academy of magic.  

As to all of the other duties that included combat claimed by the Veteran, the Board does not find them plausible and are inconsistent with his duties as a welder in service.  Assignments as a bodyguard for civilian entertainers, firing of weapons such as RPGs, or combat parachute jumps are not consistent with the duties as a welder.  

The Veteran has also claimed that his MOS in service was that of magician.  At his hearing, the Veteran testified that he was sent by the United States Army to a college in California to become a magician and was the only such person trained by the Army to become a magician.  Furthermore, the Army invested a half a million dollars in magic equipment that he was allowed to keep after separation even though he was discharged for misconduct.  As noted above, the personnel records confirm only training as a welder and there is nothing to indicate training or duty assignments as a magician.  There also is no evidence of this degree or that a classmate later became a well known magic entertainer.  Further, the Board finds it implausible that the Army would train a serviceman with an MOS as welder or metal worker to become a magician, spend $500,000 in equipment, and then let him keep the equipment upon separation, especially when he was discharged for misconduct.
He has made similar assertions in the past asserting in July 2009 he was a combat magic performer and in September 2009, claiming that he performed magic with mortars exploding all around him.  

Further, while testifying that it was the United States Army that paid for the Veteran to learn magic, the VAMC records reveal he told a contradictory story in September 2009 when he stated his parents sent him to college to learn magic.  He claimed he has an advanced degree beyond the college level in magic from Hollywood California, where one of his instructors was David Copperfield.  He also asserted in March 2010 that it took him seventeen years to complete a ten week course in Hollywood.  

As to the degree in magic, he has only produced a membership card in the Academy of Magical Arts at his VA mental health examination in June 2011.  It was not a license or college degree.  Further, the VA examiner investigated and learned the Academy is open to both professionals and amateurs or scholars, historians, and inventors.  To join, a potential member need only go through an interview and demonstrate simple magic effects for a ten minute period.  The Veteran performed a trick for the examiner which the examiner characterized as amateurish.

The Board also notes the Veteran has told mental health care providers at VAMC in, for example May 2009, and April 2010, that he was discharged as a combat veteran.  He has also asserted that the United States Army realized it made a mistake in discharging him for misconduct and corrected it.  

The records from service indicate the Veteran was discharged under dishonorable conditions for misconduct.  It does appear that the misconduct involved the Veteran's ex-wife causing financial problems for the Veteran and acting belligerently towards the Veteran's superior officers.  In July 2008, the Army Discharge Review Board determined that the original characterization of service was too harsh, and the overall length and quality of service, including combat service (without defining or explaining what that meant, mitigated the dishonorable discharge.  Accordingly, the Board voted to grant partial relief in the form of upgrading his characterization of service as general, under honorable conditions.  However, the Board determined that the reason for discharge and the reentry eligibility code was both proper and equitable and did not change it.  Thus, the Veteran is also not credible as to the reasons why he was separated from service, that is, he was not medically discharged, but discharged for misconduct and the United States Army did not change the character of discharge in July 2008 because of a mistake, but instead, changed the character for reasons of equity while keeping the reasons for the discharge.  .  

In addition to the contradictions between the Veteran's statements and testimony and his service, there is other evidence which demonstrates the Veteran, although competent to offer such testimony, is not credible in his statements including his assertion that he received a shrapnel wound in service and now has a scar.  While not directly addressing the issue of what happened in service, and one fact alone would not destroy finding the Veteran lacks credibility, the record contains many statements where the Veteran said different, inconsistent facts at different times that taken together informed the Board in its finding that the Veteran is not credible.

The Board notes that VAMC medical treatment records do not contain any complaint, finding, history, symptom, treatment, or diagnosis of a shrapnel wound scar.  To the extent any comment is made, such the emergency room note in May 2009, the VA providers state the skin examination was normal.  

In September 2005, during the initial mental health assessment at VA, the psychologist evaluating the Veteran, Dr. J. Lambert, noted the Veteran's stories were inconsistent as the dates did not exactly match the timeline of the war and were perhaps exaggerated.  The Veteran reported numerous traumatic events while deployed in Iraq, but refused to provide details of the specific events.  He also did not mention suffering a shrapnel wound.  

In June 2009, the Veteran stated he was part of Operation Hocus Pocus and received training from David Copperfield as his supervisor.  A VA physician had to note that he never promised to write a letter to the Veteran's landlady regarding a dispute over money.  

Also in September 2009, he wanted VA to call a restaurant where he left magic equipment and have the owner return the equipment to the Veteran.  The Veteran claimed he needed the equipment to do a show requested by the parents of H.C., a Veteran who apparently was killed in Iraq and the Veteran claimed he served with her.  As noted earlier, he claimed to be present when she was killed, but his deployment ended before her death.  There also is no credible evidence that he served with her while he was deployed to Iraq.

In a December 2009 mental health VA examination, the Veteran was described as dramatic and histrionic.  Further, much of the Veteran's answers on a pre-interview form differed or was contradicted by either the medical chart or what the Veteran said later.  For instance, the Veteran denied telling Dr. Lambert in September 2005 at an earlier evaluation that he hated school and wanted to beat children up.  It was also noted he reported being expelled from school for smoking and setting off a smoke bomb.  This also contradicts statements made in January 2008 that he did okay in school and was a mama's boy.   

He also stated he received Ritalin for only one month but had told Dr. Lambert in September 2005 that he received the medication from 11 until he was 14 years old.  The Veteran asserted his only post-service job was for 2 months at Burger King but was fired for an assault upon a young African American that the Veteran claimed happened during a blackout and when he came to, he was told he knocked out teeth.  He reported a different story in the VA examination in June 2011, when he said that he was fired after 2 days because he assaulted a man of Middle Eastern descent who said something offensive about the military.  The Veteran claimed he fractured the man's back, paralyzing him, yet VA got the charges dropped because of his status as a disabled Veteran.  

A treatment note in December 2009 indicated that when the Veteran was anxious, he had a tendency to exaggerate or tell other people's stories as though they were his own or use names of important people because he believes others will respond to important names.  When the Veteran insisted that was not true, the social worker reminded him that the Veteran had claimed to be present when H.C. was killed, but the story had been disproved.  The Veteran insisted it was true.
In a VA mental health examination in June 2011, the Veteran claimed that his mother took her own life to force VA to pay him benefits.  The examiner noted that in March 2010, the mother died from cardiac problems.  Another note in June 2008 indicated that that both parents died from chronic obstructive pulmonary disorder and a May 2009 VA ER note, the Veteran gave a history that both parents died from a stroke.  

Concerning his parents, the Veteran in January 2008 told VA mental health care providers that his father was a merchant marine, but later, in VA examinations in December 2009 and June 2011, the Veteran claimed that growing up, his father was in service as a drill instructor and recruiter.  

In the June 2011 VA examination, the Veteran denied hospitalizations until asked about suicide attempts and then recalled three inpatient hospitalizations in 2005 and 2006.  As for other treatment, he could not recall the names of the providers or place and date of treatment.  He denied currently receiving treatment even though the records showed he was currently under the care of a VAMC psychiatrist.  The examiner noted he was vague with dates of deployment and that part of the history was considered unreliable by the examiner even though he remembered details of the unit and other details of service.  He denied receiving any combat wounds.  He also described a post-service assault on a person of Middle Eastern descent fracturing the man's back resulting in paralysis, even though he previously described the same incident in December 2009 as an assault on a young African American and knocking out some teeth.  

The Board's conclusion that the Veteran lacks credibility to establish by himself that he suffered shrapnel wound in January 2008 is also supported by the multiple opinions expressed by VAMC caregivers over time regarding the Veteran's reliability as a historian and his ability to tell the truth.

As noted, Dr. Lambert relied upon the Veteran's history in September 2005, although she had concerns at that time that the Veteran's stories were inconsistent as the dates did not exactly match the timeline of the war and were perhaps exaggerated.  By January 2008, Dr. Lambert noted that it had been very difficult to verify the Veteran's reported combat experience and stressors, which appears to have resulted in his treating mental health care providers to change the diagnosis from PTSD in 2005 to depressive disorder by June 2009.  

In a December 2009 mental health VA examination, the Veteran was described as dramatic, confrontational, surly, and histrionic.  The examiner also described the Veteran as uncooperative and any self reporting was completely unreliable and questionable as to veracity.  Further, much of the Veteran's answers on a pre-interview form differed or was contradicted by either the medical chart or what the Veteran said later.  The examiner also noted that the Veteran's treating mental health care providers seriously questioned the Veteran's veracity regarding self reports.  The Veteran also stated he was quiet and stayed inside doing magic as a child but later told the VA examiner that he was not the only child his parents worried about and when he screwed up, they wouldn't let him into the garage to perform magic.  Despite reporting he was being evicted, he also stated he had no problems with authorities.  The examiner therefore concluded the Veteran was totally unreliable.  

In February 2010, the Veteran was noted not to be a reliable historian.  He constantly had to be redirected in his first interview at Dallas VAMC.  Further, the Veteran plainly indicated everyone else was at fault for his current life situation. The Veteran claimed the Rhode Island VAMC lied about assaults or threatened to stop him from doing magic for Veterans.  The note also stated the Veteran had a history of the Veteran calling to constantly complain about service or a lack thereof and he would call around until he gets someone to meet his demand.  The Veteran had moved to Texas to be near his daughter but the provider noted the girl's mother did not even want the Veteran to know where the daughter went to school.  Yet, in trying to resolve his housing situation now that he was in Texas, he insisted he needed a two bedroom apartment because he would be caring for his daughter full time.  

In March 2010, after he had moved to Texas, he was noted to be very grandiose. Another note stated the Veteran was controlling and had no insight to his behaviors.  He had ineffective coping skills, splitting, controlling behavior, and flamboyant overvalued statements to the point of manipulation.  He was evasive about his mental health symptoms which made the diagnosis unclear but seemed to be personality disorder NOS.  The Veteran made several statements how he was entitled to special treatment, rules should be broken just for him, and was grandiose and arrogant.  If he was reluctant to answer questions, he would roll his eyes and also threatened to vomit blood.

In a VA mental health examination in June 2011, the Veteran was noted to have scattered thought process, and was alternatively hostile and submissive and quite histrionic throughout the examination.  The examiner also stated the Veteran appeared to be an unreliable witness due to poor recall, numerous statements that contradict the record, and a pronounced tendency to exaggerate symptoms and events.  For example, on a 10 point scale, when asked to rate himself, the Veteran kept insisting his depression is 100.  The examiner believed the exaggerations were both a cry for help and a bid for attention.  The examiner noted the Veteran had multiple attempts to embellish his story, exaggeration of symptoms, a history of attempting to manipulate the system, and the fact that the Veteran's story would change from one mental health encounter to the next and the examiner concluded he was a wholly discreditable historian.  

The Veteran has been found to be vague, unreliable, and not credible in the facts he has reported by VA mental health providers.  Although it is noteworthy that even the people who treat the Veteran do not trust any facts reported by him, the Board is relying on more than these conclusions.  The above recitation of facts demonstrates many instances where the Veteran either contradicts himself or is contradicted by other evidence.  He has asserted duties and events in service that the Board has found not to be true.  He is often vague, manipulative, and intentionally unresponsive in questioning by medical providers who are trying to help him and when it is in his best interest to be forthcoming and truthful.  Most telling, he is now asserting he is entitled to service connection for a scar from a shrapnel wound and yet he denied any injuries while in service either after deployment from Kosovo or deployment from Iraq, or when he does assert such a fact, cannot remember if it was in Kosovo or Iraq.  In a similar manner, the Veteran has shown he is not credible when he asserts deployment to Somalia or Afghanistan under scenarios that are not plausible given the nature of his service and the timeline of events.  

In this case, the Board has determined the only evidence that the Veteran received a shrapnel wound is the Veteran's own statements.  They are not satisfactory evidence that the Veteran engaged in combat to apply § 1154 (b) as the Board finds they are not consistent with the time, place and circumstances of such service, as the Veteran has provided not only a generalized conclusionory statement, but one that lacks credibility when weighed against other evidence.  There is no other evidence of combat engagement such as the Purple Heart, Combat Infantryman's Badge, etc.  The Board therefore finds that the Veteran's statement regarding a shrapnel wound is not credible.

While the foregoing discussion is detailed, the Court should understand that the Board has not done this not to be critical or antagonistic towards the Veteran, but instead, to show the entire factual basis for finding the Veteran is not credible in his assertion that he now has a scar from a shrapnel wound.  In the Board's view, credibility depends upon the willingness of someone to tell the truth and upon his ability to do so.  Here, the Veteran has not displayed a willingness and ability to tell the truth.  He recites facts that are either not true, conflict with earlier versions, or are exaggerations.  He is demanding and manipulative, stating whatever he thinks will result in his demand being met.  He is not truthful with his mental health care providers when it is in his best interests to be truthful because of the desire to receive the proper diagnosis and treatment.  Simply put, there is not sufficient evidence to find the Veteran credible to assert he has a shrapnel wound.  

Clearly, the Veteran has mental health symptoms that have affected his ability to be truthful.  But the Veteran's mental disorder, which his providers have found difficult to diagnose, provides additional factual evidence tending to demonstrate the reliability of his demonstrated inconsistent statements.

The service records and other evidence do not demonstrate satisfactory evidence that the Veteran received a shrapnel wound while engaged in combat and the Board places no credibility in the Veteran's assertions of a shrapnel wound in Iraq.  Therefore, the evidentiary presumption of § 1154 (b) does not apply as the Veteran has not provided satisfactory evidence of an injury.  

Accordingly, for all of the reasons stated above as to why the Board does not accept the Veteran's self report of a shrapnel wound to reject application of § 1154 (b), there is no credible evidence of an in-service event to justify a VA examination to determine if the Veteran currently has a scar connected to service.  

Obtaining a medical opinion based upon the Veteran's rejected report of an in-service shrapnel wound would not result in any evidence capable of sustaining the claim.  Any opinion would not result in any evidence capable of substantiating the claim and would necessarily be based upon the Veteran's rejected assertions.  As all other evidence is either too general to establish such an injury, e.g., he was stationed in a theater of combat, or raise a negative inference against the claim, e.g., the absence of injury in the records, or repeatedly denials of any combat injuries, e.g., post deployment assessments and the June 2011 VA examination.  Therefore, the opinion would be premised upon an unsubstantiated account of the Veteran and would have no probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App.458, 461 (1993).  It would place the VA examiner in the position of fact finder, which is the Board's job.  

On the record before it, the Board must again find that obtaining medical opinion based upon the Veteran's rejected report of in-service treatment and symptoms since service would not result in any evidence capable of substantiating the claim, as an opinion premised upon an unsubstantiated account of a claimant is of no probative value.  As service and post-service records provide no credible basis to grant this claim, and provide evidence against the claim, the Board finds no basis for a VA examination to be obtained. There is no benefit to provide a VA examination when the result of a VA examination cannot provide a basis to grant the claim in light of the above findings.

In May 2012, the Joint Motion for Remand and the Court Order stated that VA must provide an examination and obtain a nexus opinion.  Under the doctrine of the low of the case, questions settled on a former appeal of the same case are no longer open for review.  Browder v. Brown, 5 Vet. App. 268, 270 (1993).  Accordingly, courts generally will not review or recondsider issues which already have been decided in a previous appeal.  McCall v. Brown, 6 Vet. App. 215, 216 (1994) (citing Kori Corp. v. Wilco Marsh Buggies & Draglines, 761 F.2d 649, 657 (Fed. Cir. 1985) and Browder, supra).  In this case, the parties agreed in their May 2012 Joint Motion for a Remand that a medical examination was still required.  Hence, the issue of VA's compliance with its duty to provide a medical examination was explicitly considered and resolved by the previous appeal and was a basis for the prior remand from the Court.

The Board notes, however, that the law of the case doctrine is discretionary and does not limit a court's power to act where the rigid application of the doctrine would be inconsistent with substantial justice.  Hudson v. Principi, 260 F.3d 1357, 1363-64 (2001).  In this case, the Joint Motion for a Remand failed to address the credibility of the Veteran's statements.  The facts are clear and the Board correctly determined that no further development by VA would change the outcome of the case absent reversal of the credibility determination.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value).  In light of the Board finding that the Veteran is not credible to assert that he has a shrapnel wound, and in the absence of any other competent, credible evidence of an injury in service, there is nothing to establish that there is an in-service event, injury, or disease occurred.  Absent such evidence, this case does not present the situation where a VA examination is needed because the record is then lacking sufficient medical evidence to decide the claim but there is an indication that the claimed disability is associated with the in-service event, injury, or disease, or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  As noted, in evaluating all evidence in context of the record, the Board finds the Veteran's allegations of a shrapnel wound untrustworthy and lack any credibility to assign probative value.  To the extent any probative value can be assigned, it is very limited and overwhelmingly outweigh by the evidence including the Veteran's denial in post deployment assessments and at the VA examination in June 2011.  This evidence is more trustworthy and consistent with the overall evidence of record and provides more probative evidence against the claim.  

Not one of the factual problems associated with the Veteran and his claim would in and of themselves decide the matter for the Board.  When taken together, the evidence provides clear and convincing evidence against all statements made by the Veteran regarding his case.  The Board has found that, notwithstanding any evidence submitted by the Veteran, that there is no credible indication of an association between service and the scar claim, but there is extensive evidence against such a finding, including the Veteran's statements, which are not credible and inconsistent, when taken as a whole.  

In this instance, after a thorough review of the evidence, the Board finds there is no credible evidence that the Veteran suffered a shrapnel wound in service and the claim must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a scar from a shrapnel wound is denied.  







REMAND

As to the claims of service connection for PTSD and an acquired psychiatric disorder, the Board has determined that further development is needed.  In June 2007, the Veteran submitted letters from two private therapists, diagnosing PTSD.  The RO/AMC should obtain these records since the records may help the Veteran establish his claim.  

In addition, the Board has determined that there is a gap in the records from VAMC.  The first treatment is occurred in September 2005 at the Providence Rhode Island VAMC.  With the exception of one outpatient note, there are no other records until September 2007, but later notes refer to treatment during this period.  It then appears all records of treatment by VA are complete until May 2010, which includes records from Dallas, Texas VAMC after the Veteran moved there and lived for a while.  It appears that the Veteran has returned to the Providence area and recent submissions by his attorney suggest there has been additional treatment to the present.  Accordingly, the RO/AMC should obtain the missing treatment records from September 2005 to September 2007 and update all records from both the Dallas VAMC and the Providence VAMC.

In May 2011, the Board remanded the claims for service connection for PTSD and service connection for an acquired psychiatric disorder to include depression and anxiety for a VA examination.  The VA examiner was asked to diagnose the Veteran's mental health disorders and for each disorder, whether it was related to service.  Specifically as to PTSD, the examiner was asked to determine whether the Veteran had a diagnosis of PTSD that conforms to the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner was specifically asked to make the determination under the recent amendment to 38 C.F.R. 3.304(f).  Section 3.304 (f) now reads:  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Unfortunately, although the Veteran identified several stressors regarding his claim for PTSD, the examiner limited his opinion to the one verified stressor of a mortar attack in April 2004 and did not offer an opinion whether any of the identified stressors are sufficient to support a diagnosis of PTSD as related to fear of hostile military or terrorist activity.  

While the Board understands the VA examiner doubted the Veteran's veracity, and accordingly limited his opinion to the one verified stressor, the examiner must determine if the stressors as identified by the Veteran, whether verified or not, is sufficient to support a diagnosis of PTSD due to fear if hostile military or terrorist activity.  In addition, the VA examiner diagnosed depression disorder but did not offer an opinion as to whether or not depression disorder is related to military service.

Therefore, after the record development is completed, the file should be returned to the same examiner to offer an opinion whether the other remaining stressors support the diagnosis of PTSD under the liberalization of § 3.304.  If the examiner determines a new examination is necessary, or is unavailable to address the Board's questions, the Veteran should be provided a new VA examination.

If a new VA examination is required, the Board recognizes the Veteran finds the examinations uncomfortable, but reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for examination and cooperating with the examiner.  If an appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  He is advised that he has an obligation to assist VA in the development of his claim, and that failure to do so may result in an adverse decision.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records of records from Dr. Richard A. Dannenfelser, Partners in Health and Wellness, 50A Office Parkway, East Providence, RI 02914 and Dr. Donya A. Powers, PFHC, Inc., 50 Office Parkway, East Providence, RI 02914.  The RO/AMC should attempt to obtain these records once authorization is obtained.

All efforts must be documented and associated with the file. Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Obtain all treatment records from the Providence, RI VAMC and associated outpatient clinics from September 2005 to September 2007 and all records from May 2010 to the present from the Providence, RI, VAMC and the Dallas, Texas, VAMC and associated outpatient clinics.  All attempts to obtain these records should be documented in the file.
3.  After the foregoing record development is completed, have the same VA examiner who conducted the June 2011 VA mental health examination to review the file and if he believes it necessary, or is unavailable, provide the Veteran a VA mental health examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include PTSD, or depressive disorder.  The claims file should be made available to the examiner in conjunction with the opinion and/or examination.  All necessary testing should be conducted.

a).  The examiner should determine whether it is at least as likely as not (50 percent probability) that the Veteran's claimed in-service stressors, if accepted as true, were sufficient to have caused the current psychiatric symptoms, or whether such causation is unlikely.  The Board notes the Veteran has identified the following stressors:

	i.  During the invasion of Baghdad in August 2004, an RPG (rocket-propelled grenade) slammed into his best friend Steve Jenkins' head when the Veteran was standing right next to him.  He returned fire on the person who had killed his friend, and it turned out that the person was a 9-year-old boy.

   ii.  The Veteran stated he was assigned to serve as a personal body guard for a magician, Jaycee Beck, who was visiting from the U.S. to entertain the troops in Kosovo.  They received incoming small arms fire and an RPG, and he protected her.

   iii.  He had to place dead bodies of both civilians and servicemen in body bags while he was in Kosovo.  
   iv.  While stationed in Iraq, a sergeant Steve Jones was killed by a RPG when the Veteran was sitting three feet away from him.
   
   v.  The Veteran has identified mortar attacks in Iraq as constant and two "buddy statements" also confirm the occurrence of frequent incoming mortar attacks where they and the Veteran were stationed in Iraq.  The examiner is asked to provide an opinion as to the stress of frequent mortar attacks, even though the Veteran did not report the one mortar incident in April 2004 corroborated by CURRS in and of itself was traumatic.

b).  As to the diagnosis of depressive disorder, the examiner should determine whether it is at least as likely as not (50 percent probability) that it is causally related to the Veteran's military service.  

c).  A complete rationale must be provided for any opinion offered.  

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).  

5.  After the development requested has been completed, adjudicate the claims of service connection for PTSD and service connection for an acquired psychiatric disorder.  If any benefit sought is denied, furnished the Veteran and his attorney a supplemental statement of the case and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


